 In the Matter Of VIRGINIA BRIDGE COMPANYandINTERNATIONALASSOCIATION OF BRIDGE, STRUCTURAL & ORNAMENTAL IRON WORKERS,SIIOPNIEN's LOCAL 530Case No. R-2251,CERTIFICATION OF REPRESENTATIVESMarch 17, 1941On January 28, 1941, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction, of Election inthe above-entitled proceeding.'Pursuant to the Direction of Elec-tion, an election by secret ballot was conducted on February 21, 1941,under the direction and supervision of the Regional Director forthe Tenth Region (Atlanta, Georgia).On February 26, 1941, theRegional Director, acting pursuant to Article III, Section 9, of Na-tional Labor Relations Board Rules and Regulations-Series 2, asamended, issued and duly served upon the parties an Election Reporton the ballot.No objections to the conduct of the ballot or theElection Report have been filed by any of the parties.-As to the balloting and its results, the Regional Director reportedas follows :Totalnumber eligible_______________________________________229TotalTotalballots cast------------------------------------------number of ballots cast for International Association of214Bridge, Structural & Ornamental Iron Workers, Shopmen'sLocal 530, affiliated with the American Federation of Labor- 152Total number of ballots against International Association ofBridge, Structural & Ornamental Iron Workers, Shopmen'sLocal 530, affiliated with the American Federation of Labor_61Total number"of challenged ballots--------------------------0Total number of void ballots-------------------------------1Total number of blank ballots-----------------------------0By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series2, as amended,129 N L R B 24130 N. L.R. B., No. 56.3 74 VIRGINIA BRIDGE COMPANY375IT IS HEREBY CERTIFIED that International Association of Bridge,Structural & Ornamental Iron Workers, Shopmen's Local 530, affili-ated with the American Federation of Labor, has been designatedand selected by a majority of all.employees at the Memphis plantof Virginia Bridge Company, Memphis, Tennessee, excluding watch-men, clerical employees, superintendents, assistant superintendents,general foremen, foremen, and subforemen who spend at least 50per cent of their time in actual supervisory duties, as their represen-tative for the purposes of collective -bargaining, and that, pursuantto Section "9 (a) of the Act, International Association of Bridge,Structural & Ornamental Iron Workers, Shopmen's Local 530, affili-ated with the American Federation of Labor, is the exclusive repre-sentative of all such employees for the purposes of collective bar-gaining in respect to rates of pay, wages, hours of employment, andother, conditions of employment.